STATE OF MINNESOTA                     November 25, 2015

                                                                         ORICEOF
                                   IN SUPREME COURT                 API!'B.I!AlECcuns

                                       AIS-0233


Maria Bonilla,

                    Relator,

vs.

Dakota Premium Foods and
ACE USAIESIS,

                    Respondents,

Center for Diagnostic Imaging,
Ingco International, Inc.,
Injured Workers Pharmacy,
Novacare Rehabilitation,
Summit Orthopedics, and
West Side Community Health Services,

                    Intervenors.




Vincent A. Petersen, Law Offices of Donald F. Noack, Mound, Minnesota, for relator.

Howard Y. Held, Lisa N. Truitt, Fitch, Johnson, Larson & Held, P.A., Minneapolis,
Minnesota, for respondents.




      Considered and decided by the court without oral argument.



                                          1
                                          ORDER

         Based upon all the files, records, and proceedings herein,

         IT IS HEREBY ORDERED that the decision of the Workers' Compensation

Court of Appeals filed and served on January 6, 2015, be, and the same is, affirmed

without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn. 1982) (explaining

that "[s]ummary affirmances have no precedential value because they do not commit the

court to any particular point of view," doing no more than establishing the law of the

case).

         Dated: November 25, 2015                  BY THE COURT:




                                                   '12L
                                                   G. Barry Anderson
                                                   Associate Justice




                                               2